Opinion issued May 12, 2015




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-14-00623-CR
                            ———————————
                  DEVONTE RASHARD HAYES, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 337th District Court
                            Harris County, Texas
                        Trial Court Case No. 1356324


                          MEMORANDUM OPINION

      On March 25, 2015, appellant, Devonte Rashard Hayes, filed a motion to

dismiss this appeal. The motion to dismiss complies with Texas Rule of Appellate

Procedure 42.2(a) and no prior decision has issued in this case. See TEX. R. APP. P.
42.2(a), (b). Accordingly, we grant the motion and dismiss the appeal. We dismiss

any other pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Keyes, Bland, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2